UNITED STATES COURT OF APPEALS


                      For the Fifth Circuit


                             No. 96-10118


                        STEVE R. OSBORNE,

                                                Plaintiff-Appellant,


                                VERSUS


                    HUGHES AIRCRAFT COMPANY,

                                                Defendant-Appellee.




          Appeal from the United States District Court
                For the Nothern District of Texas
                         (4:95-CV-0341-A)
                         November 4, 1996


Before WISDOM, SMITH, and PARKER, Circuit Judges.

PER CURIAM:*

     The plaintiff, Steve Osborne, appeals the district court’s

grant of summary judgment for the defendants.   We review a grant of

summary judgment de novo.1   We affirm the judgment of the district


     *
     Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
     1
          Waltman v. International Paper Co., 875 F.2d 468, 474
(5th Cir. 1989).
court.

     The   plaintiff    urges    this       Court   to   find   two    enforceable

contracts in the present case.          First, the plaintiff asserts that

he had the benefit of an employment contract with Hughes Aircraft

Company.   Second, the plaintiff asks us to find that the defendant

entered into an enforceable contract for future employment by

promising the plaintiff that he would remain a part of the company

after reorganization.     Further, the plaintiff asserts tort claims

for fraud, negligent misrepresentation, and detrimental reliance.

Breach of Contract

     The   district    court     granted      summary    judgment      for   Hughes

Aircraft based on several conclusions.              First, the district court

determined that all evidence adduced led to the conclusion that the

plaintiff was an at-will employee.             We agree.2       Under Texas law,

this status enables an employer to terminate that employee for any

reason or, alternatively, for no reason at all.3

     Second,   the    district    court      concluded     that,      although   the

plaintiff asserted that an oral contract modified his at-will

status,    the employment contract alleged by the plaintiff was

barred by the Statute of Frauds.             In this point, we find that the

summary judgment evidence may have demonstrated a genuine issue of


     2
          See Gerstacker v. Blum Consulting Engineers, Inc., 884
S.W.2d 845, 849 (Tex. Ct. App. 1994).
     3
          Schroeder v. Texas Iron Works, Inc., 813 S.W.2d 483, 489
(Tex. 1991).

                                        2
fact regarding the term of the alleged oral contract.4          The

district court went on to conclude, however, that to the extent the

plaintiff alleged a satisfaction contract, he had failed to raise

any genuine issue of fact regarding his supervisor’s good faith

satisfaction with Osborne’s performance.    After a thorough review

of the record, we agree.   As such, assuming that the district court

erred on the Statute of Frauds issue, we find that the error was

harmless.

     The district court also found that the alleged promise of

future employment was not sufficiently definite to be enforced

under Texas law.   We agree.5

Negligent Representation, Fraud, and Detrimental Reliance

     The district court dismissed the plaintiff’s tort claims,

noting that where the alleged injury is economic loss to the




     4
          Ignoring the troubling fact that all of the conflicting
evidence came from the plaintiff himself, we are bound to consider
summary judgment evidence in the light most favorable to the non-
moving party. Lindsey v. Prive Corp., 987 F.2d 324, 327 (5th Cir.
1993). The plaintiff alleged, at one time, that the term of the
contract was until his retirement, if he performed well.        The
plaintiff also alleged that the term was for at least three and
one-half years, if he performed well. A third time, the plaintiff
alleged that the contract was to continue for no specific term, but
rather as long as he performed well. Although the specific term
contracts are barred by the Statute of Frauds, the satisfaction
contract is not. Floors Unlimited Inc. v. Fieldcrest Cannon, Inc.,
55 F.3d 181 (5th Cir. 1995). As such, the plaintiff may have
adduced a genuine issue of fact.
     5
          See Neely v. Bankers Trust Co., 757 F.2d 621,627-28 (5th
Cir. 1985).

                                  3
subject of the contract, the action sounds in contract alone.6

These alleged tort claims may not be used to circumvent the Statute

of Frauds.   Further, our review of the record reveals no genuine

issue regarding the falsity of any of the alleged representations.

Nor does the summary judgment record create any issue regarding the

intent of the defendant to perform the alleged promise at the time

it was made.    Accordingly, the district court properly granted

summary judgment for the defendant.

AFFIRMED.




     6
          Collins v. Allied Pharmacy Management, Inc., 871 S.W.2d
929, 936 (Tex. Ct. App. 1994).

                                 4